

ADDENDUM TO CONVERTIBLE DEBENTURE, WARRANT TO PURCHASE COMMON STOCK AND
SECURITIES PURCHASE AGREEMENT


This Addendum to Convertible Debenture, Warrant to Purchase Common Stock and
Securities Purchase Agreement (“Addendum”) is entered into as of the 24 day of
January 2006 by and between Infinium Labs, Inc., Inc., a Delaware corporation
(“Infinium”), and Golden Gate Investors, Inc., a California corporation (“GGI”).


WHEREAS, GGI and Infinium are parties to that certain 5 ¼ % Convertible
Debenture dated as of January 24, 2006 (“Debenture”); and


WHEREAS, GGI and Infinium are parties to that certain Warrant to Purchase Common
Stock dated as of January 24, 2006 (“Warrant”); and


WHEREAS, GGI and Infinium are parties to that certain Securities Purchase
Agreement dated as of January 24, 2006; and


WHEREAS, GGI and Infinium are parties to that certain Registration Rights
Agreement dated as of January 24, 2006; and


WHEREAS, the parties desire to amend the Debenture, Warrant and Securities
Purchase Agreement in certain respects.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Infinium and GGI agree as follows:



1.  
All terms used herein and not otherwise defined herein shall have the
definitions set forth in the Debenture, the Warrant or the Securities Purchase
Agreement.




2.  
The Debenture Principal Amount shall be $50,000. The Purchase Price for the
Debenture shall be $50,000. Simultaneously with the execution of this Addendum,
GGI shall pay the Purchase Price by wire transfer of immediately available funds
to Infinium. The second sentence of section 3.1(a) of the Debenture is amended
to read as follows: “The number of shares into which this Debenture may be
converted is equal to the dollar amount of the Debenture being converted
multiplied by 110, minus the product of the Conversion Price multiplied by 100
times the dollar amount of the Debenture being converted, and the entire
foregoing result shall be divided by the Conversion Price.”




3.  
The Exercise Price of the Warrant shall be $1.09. The Warrant shall be exercised
in an amount equal to 100 times the amount of the Debenture being converted.




4.  
GGI will advance up to $50,000 for the payment of legal and accounting fees for
the filing of the Registration Statement for the Conversion Shares and the
Warrant Shares. The amount actually advanced by GGI shall represent a prepayment
towards the exercise of Warrant Shares under the Warrant, the timing of which
shall be at GGI’s sole discretion.

 
 

--------------------------------------------------------------------------------



 

5.  
Immediately upon execution of this Addendum, Holder shall wire Infinium $80,000.
Upon notification and verification that the Registration Statement has been
filed with the SEC by February 14, 2006, Holder shall wire Infinium $150,000. If
the Registration Statement is filed later than February 14, 2006, Holder shall
wire Infinium $50,000. These amounts shall represent a prepayment towards the
exercise of Warrant Shares under the Warrant, the timing of which shall be at
GGI’s sole discretion.




6.  
Once the Registration Statement is declared effective by the SEC and Infinium is
able to issue registered Common Stock to Holder, Holder will immediately submit
a $500 Debenture conversion and related $54,500 Warrant exercise. Within two
business days of Holder’s receipt of the Common Stock from such Debenture
conversion and Warrant exercise, Holder shall wire the sum of $295,500 to
Infinium. Such funds shall represent a prepayment towards the exercise of
Warrant Shares under the Warrant, the timing of which shall be at GGI’s sole
discretion.




7.  
The definition of Deadline in the Debenture shall mean the date that is the
150th day from the Closing Date.




8.  
GGI acknowledges and agrees that nothing in the Securities Purchase Agreement,
Debenture, Warrant or Registration Rights Agreement prohibits Infinium from
obtaining additional financing and registering any securities for such financing
on the same registration statement covering the shares for GGI’s Debenture and
Warrant, provided such additional financing is included in the Registration
Statement that is filed prior to February 14, 2006.




9.  
It is understood that the Warrant prepayments set forth in sections 4, 5 and 6
above shall not satisfy GGI’s obligation to exercise a minimum of 5% of the
Warrant per month and deliver such exercise price to Infinium.




10.  
Except as specifically amended herein, all other terms and conditions of the
Debenture, Warrant and Securities Purchase Agreement shall remain in full force
and effect.



IN WITNESS WHEREOF, Infinium and GGI have caused this Addendum to be signed by
its duly authorized officers on the date first set forth above.


Infinium Labs, Inc.     Golden Gate Investors, Inc.


By: /s/ Greg Koler_______________  By: /s/ Travis Huff______________


Name: Greg Koler___   ___________  Name: Travis Huff______________


Title: President and CEO__________  Title: Portfolio Manager__________
 
 
 

--------------------------------------------------------------------------------

